UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 13D (Amendment No. 2) Under the Securities Exchange Act of 1934 Capital Product Partners L.P. (Name of Issuer) Common Units, representing limited partner interests (Title of Class of Securities) Y11082107 (CUSIP Number) Ioannis E. Lazaridis Capital Maritime & Trading Corp. 3 Iassonos Street Piraeus, 18537, Greece Tel: + 30 with a copy to: Gregory M. Shaw, Esq. Cravath, Swaine & Moore LLP CityPoint, One Ropemaker Street, London, EC2Y 9HR, UK (Name, Address and Telephone Number of Person Authorized to Receive Notices and Communications) February 14, 2009 (Date of Event Which Requires Filing of this Statement) If the filing person has previously filed a statement on Schedule13G to report the acquisition that is the subject of this Schedule13D, and is filing this schedule because of §§240.13d-1(e), 240.13d-1(f) or 240.13d-1(g), check the following box.o CUSIP NO.Y11082107 1 NAMES OF REPORTING PERSONS: Capital Maritime & Trading Corp. 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (SEE INSTRUCTIONS): (a) o (b) o 3 SEC USE ONLY: 4 SOURCE OF FUNDS (SEE INSTRUCTIONS): OO 5 CHECK IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) OR 2(e): o 6 CITIZENSHIP OR PLACE OF ORGANIZATION: The Republic of The Marshall Islands NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER: 11,304,651Common Units* 8 SHARED VOTING POWER: -0- 9 SOLE DISPOSITIVE POWER: 11,304,651Common Units* 10 SHARED DISPOSITIVE POWER: -0- 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON: 11,304,651 Common Units* 12 CHECK IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES (SEE INSTRUCTIONS): o 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11): 45.6%* 14 TYPE OF REPORTING PERSON (SEE INSTRUCTIONS): CO *Upon the closing of Capital Product Partners L.P.’s (the “Issuer”) initial public offering on April 3, 2007 (the “Offering”) of common units (“Common Units”) representing limited partner interests in the Issuer, Capital Maritime & Trading Corp. (the “Reporting Person”) beneficially owned 8,805,522subordinated units of the Issuer. In addition, the Reporting Person owns 100% of Capital GP L.L.C., the general partner of the Issuer (the “General Partner”). The General Partner has a 2% general partner interest in the Issuer and incentive distribution rights, which represent the right to receive an increasing percentage of quarterly distributions in excess of specified amounts. The Reporting Person is the indirect beneficial owner of the General Partner’s interest in the Issuer and its incentive distribution rights. In addition to these holdings, and as further described in Items3 and4 below, (i) on March 27, 2008, the Issuer issued to the Reporting Person 2,048,823 Common Units as part of the aggregate consideration in exchange for all the issued and outstanding share capital of Baymont Enterprises Incorporated, a wholly owned subsidiary of the Reporting Person and the owner of the vessel “Amore Mio II”, (ii) on March 31, 2008, in order for the General Partner to maintain its 2% general partner interest in the Issuer, the Reporting Person made a capital contribution of 40,976 Common Units to the General Partner, which the General Partner then contributed to the Issuer in exchange for 40,976 general partner units representing general partner interests in the Issuer (“General Partner Units”), (iii) on April 30, 2008, the Issuer issued to the Reporting Person 501,308 Common Units as part of the aggregate consideration in exchange for all the issued and outstanding share capital of Forbes Maritime Co., a wholly owned subsidiary of the Reporting Person and the owner of the vessel “Aristofanis”;(iv) on April 30, 2008, in order for the General Partner to maintain its 2% general partner interest in the Issuer, the Reporting Person made a capital contribution of 10,026 Common Units to the General Partner, which the General Partner then contributed to the Issuer in exchange for 10,026 General Partner Units (the Common Units contributed by the General Partner to the Issuer having subsequently been canceled) and (v) on February14,2009, the 8,805,522 subordinated units of the Issuer held by the Reporting Person were automatically converted on a one-for-one basis into 8,805,522 Common Units as a result of certain conditions (as described in Item6 below) under the Partnership Agreement (as defined herein) having been satisfied.As a result of the transactions described above, the Reporting Person owned an aggregate of 11,304,651 Common Units as of February 14, 2008. The following constitutes Amendment No. 2 (“Amendment No. 2”) to the Schedule 13D filed by the undersigned on April 4, 2008 (the “Schedule 13D”), as amended by Amendment No. 1 filed on April 30, 2008.This Amendment No. 2 amends the Schedule 13D as specifically set forth.Capitalized terms used herein and not defined shall have the meanings assigned to such terms in the Schedule 13D. Item2. Identity and Background Item 2 is hereby amended and restated as follows: This Schedule13D relates to the Reporting Person, a corporation existing under the laws of the Republic of The Marshall Islands, with its principal executive offices at 3 Iassonos Street, Piraeus, 18537, Greece. The Reporting Person owns 100% of the Issuer’s General Partner, a limited liability company organized under the laws of the Republic of The Marshall Islands. The Reporting Person is a diversified shipping group principally in the business of international crude oil and refined petroleum product and bulk cargo transportation services. The name, principal occupation or employment and principal business address and citizenship of each director and executive officer of the Reporting Person are as set forth on ScheduleA. In the past five years, neither the Reporting Person nor, to the knowledge of the Reporting Person, any of the individuals set forth on ScheduleA has been convicted in a criminal proceeding (excluding traffic violations or similar misdemeanors) or been a party to any action as a result of which he/she is subject to a judgment, decree or final order enjoining future violations of, or prohibiting or mandating activities subject to Federal or state securities laws or finding any violation with respect to such laws. Item3. Source and Amount of Funds or Other Consideration Item 3 is hereby amended and restated as follows: On March 27, 2008, the Issuer issued to the Reporting Person 2,048,823 Common Units as part of the aggregate consideration of US$ 95 million (consisting of US$ 48 million in cash and US$ 47 million corresponding to 2,048,823 Common Units of US$ 22.94 per unit, which is the volume weighted average price of the Common Units on the NASDAQ Global Market for the eighty six trading days beginning on October 15, 2007 and ending on February 15, 2008) for the issued and outstanding shares of Baymont Enterprises Incorporated. Baymont Enterprises Incorporated is the registered owner of the Liberian flagged product tanker Amore Mio II.On March 31, 2008, the Reporting Person made a capital contribution of 40,976 Common Units to the General Partner, which the General Partner contributed to the Issuer in exchange for the issuance of 40,976 General Partner Units. The Common Units contributed by the General Partner to the Issuer were cancelled. On April 30, 2008, the Issuer issued to the Reporting Person 501,308 Common Units as part of the aggregate consideration of US$ 23 million (consisting of US$ 11.5 million in cash and US$ 11.5 million corresponding to 501,308 Common Units of US$ 22.94 per unit, which is the volume weighted average price of the Common Units on the NASDAQ Global Market for the eighty six trading days beginning on October 15, 2007 and ending on February 15, 2008) for the issued and outstanding shares of Forbes Maritime Co.Forbes Maritime Co. is the registered owner of the Liberian flagged product tanker Aristofanis.Immediately following the foregoing transaction, the Reporting Person made a capital contribution of 10,026 Common Units to the General Partner, which the General Partner contributed to the Issuer in exchange for the issuance of 10,026 General Partner Units.The Common Units contributed by the General Partner to the Issuer were cancelled. On February 13, 2009, the Issuer made a quarterly distribution of available cash pursuant to the Partnership Agreement.As a result of this distribution and because certain financial tests have been met, the conditions for an automatic early termination of the subordination period described in Item 6―Contracts, Arrangements, Understandings or Relationships with Respect to Securities of the Issuer―First Amended and Restated Agreement of Limited Partnership of Capital Product Partners L.P.―Conversion of Subordinated
